Case: 18-30007      Document: 00514648911         Page: 1    Date Filed: 09/19/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit

                                    No. 18-30007                               FILED
                                  Summary Calendar                    September 19, 2018
                                                                          Lyle W. Cayce
                                                                               Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

ASHLEY OWENS,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 3:16-CR-244-1


Before SMITH, WIENER, and WILLETT, Circuit Judges.
PER CURIAM: *
       Defendant-Appellant Ashley Owens appeals her sentence for conspiracy
to commit mail fraud.         Owens contends that the district court erred in
accepting the loss calculation set forth in the presentence report for purposes
of an enhancement under U.S.S.G. § 2B1.1(b)(1)(I). She argues that, after
receiving an updated restitution calculation from the probation officer, the
district court should have adjusted the guideline loss calculation.                             She


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-30007     Document: 00514648911      Page: 2    Date Filed: 09/19/2018


                                  No. 18-30007

complains that she did not receive additional information about the loss
calculation until shortly before the sentencing hearing.
      Owens did not object in the district court, so our review is limited to plain
error. See Puckett v. United States, 556 U.S. 129, 135 (2009). To establish
plain error, Owens must show a forfeited error that is clear or obvious and that
affects her substantial rights. See id. If she makes such a showing, this court
has the discretion to correct the error, but only if the error seriously affects the
fairness, integrity, or public reputation of judicial proceedings. See id.
      The amount of loss attributable to a defendant at sentencing is a finding
of fact. United States v. Simpson, 741 F.3d 539, 556 (5th Cir. 2014). This court
has held that “questions of fact capable of resolution by the district court can
never constitute plain error.” United States v. Chung, 261 F.3d 536, 539 (5th
Cir. 2001) (internal quotation marks and citations omitted). Owens has thus
failed to show that the district court plainly erred by adopting the presentence
report’s factual findings regarding the loss amount. See Puckett, 556 U.S. at
135; Chung, 261 F.3d at 539.
      Owens has also failed to show clear error in the district court’s failure to
amend the guideline loss calculation to match the restitution calculation. See
Puckett, 556 U.S. at 135; United States v. Bazemore, 839 F.3d 379, 388 (5th
Cir. 2016); United States v. Sharma, 703 F.3d 318, 322 (5th Cir. 2012). Neither
has Owens shown reversible plain error related to the disclosure, shortly before
sentencing, of information regarding the amount of actual losses for purposes
of restitution. See Puckett, 556 U.S. at 135.
      AFFIRMED.




                                         2